DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on November 23, 2020.  Claims 2, 5, 6, 14, 15 and 17 have been cancelled.  Claims 21-26 newly added.  Thus, claims 1, 3, 4, 7, 9 – 13, 16 and 18-26 are pending.  Claims 1, 11 and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3, 4, 7, 9-13, 16 and 18-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2016/0029543 to Stich et al., discloses a draft force sensor, typically 
With respect to independent claim 1, Stich, taken singly or in combination with other prior art of record, does not disclose or teach applying a scale factor of less than one to the difference between the work vehicle traction force and the threshold work vehicle traction force; and controlling the at least one traction motor coupled to the ground-engaging member of the trailer according to the output force command modified by the scale factor, in combination with other limitations of the claim.
With respect to independent claim 11, Stich, taken singly or in combination with other prior art of record, does not disclose or teach a controller configured to apply a scale factor of less than one to the difference between the work vehicle traction force and the threshold work vehicle traction force, and control the at least one traction motor of the trailer according to the output force command modified by the scale factor, in combination with other limitations of the claim.
With respect to independent claim 20, Stich, taken singly or in combination with other prior art of record, does not disclose or teach a controller configured to apply a scale factor of less than one to the difference between the work vehicle traction force and the threshold work vehicle traction force; and control the at least one traction motor of the trailer coupled to the ground- engaging member of the trailer according to the output force command modified by the scale factor, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661